SO ORDERED.
SIGNED this 16th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                 Case No. 3:19-bk-32626-SHB
   ROBIN ANNETTE ENSMINGER                                       Chapter 7

                                  Debtor

                                               ORDER

           As required by 11 U.S.C. § 329(a), Debtor’s counsel, Brent S. Snyder, filed a Disclosure

   of Compensation of Attorney for Debtor(s) (“Disclosure”) on August 15, 2019 [Doc. 3], setting

   forth, inter alia, the amount, source, and nature of the compensation paid to him for services to be

   rendered on Debtor’s behalf in this Chapter 7 bankruptcy case. The Disclosure reflects that counsel

   agreed to accept a total fee of $1,465.00, of which $0.00 was paid by Debtor pre-petition, leaving

   a balance due of $1,465.00 for the following services:

           a. Analysis of the debtor’s financial situation, and rendering advice to the debtor
           in determining whether to file a petition in bankruptcy; b. Preparation and filing of
           any petition, schedules, statement of affairs and plan which may be required; c.
           Representation of the debtor at the meeting of creditors and confirmation hearing,
           and any adjourned hearings thereof; d. Negotiations with secured creditors to
           reduce to market value; exemption planning; preparation and filing of reaffirmation
           agreements and applications as needed; preparation and filing of motions pursuant
           to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.
[Doc. 3 at ¶ 5.] The following services are expressly excluded:

       Representation of the debtors in any dischargeability actions, judicial lien
       avoidances, relief from stay actions or any other adversary proceeding.

[Doc. 3 at ¶ 6.]

       Upon review of the Disclosure, the Court, on its own motion, directs Mr. Snyder to appear

on September 5, 2019, at 9:30 a.m., in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker,

Jr. United States Courthouse, Knoxville, Tennessee, to show cause why the fee arrangement set

forth in the Disclosure whereby he has charged Debtor a flat fee of $1,465.00 but did not collect

the fee pre-petition is not contrary to the principles established by this Court in In re Waldo, 417

B.R. 854, 885 (Bankr. E.D. Tenn. 2009) (holding that flat fees are pre-petition obligations

“irrespective of when services were to be rendered” and “unpaid portions of a flat fee contracted

for pre-petition constitute[] a pre-petition obligation of a debtor which is dischargeable”), and In

re Lawson, 437 B.R. 609 (Bankr. E.D. Tenn. 2010) (“To state it plainly, the court finds that a pre-

petition contract which fixes or predetermines the total amount of the fee a debtor is required to

pay for both pre- and post-petition services establishes a “flat fee” under the authority of

Waldo[.]”).

                                                ###
